Fourth Court of Appeals
                               San Antonio, Texas
                                     March 31, 2014

                                   No. 04-13-00293-CV

                        IN THE INTEREST OF N.J.D. A Child,

               From the 216th Judicial District Court, Bandera County, Texas
                                Trial Court No. FL-11-356
                       Honorable M. Rex Emerson, Judge Presiding


                                     ORDER
      The Appellant’s Appellate Review Placement Hearing is DENIED.




                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of March, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court